Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Annual Report of Curtiss-Wright Corporation (the Company) on Form 10-K for the period ended December 31, 2007 as filed with the Securities and Exchange Commission on the date hereof (the Report), Martin R. Benante, as Chairman and Chief Executive Officer of the Company, and Glenn E. Tynan, as Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. section 1350, that to the best of his knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Martin R. Benante Martin R. Benante Chairman and Chief Executive Officer February 22, 2008 /s/ Glenn E. Tynan Glenn E. Tynan Chief Financial Officer February 22, 2008
